72 F.3d 126NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Frankie EMERSON, Plaintiff--Appellant,v.Franklin FREEMAN;  Lynn Phillips;  Juanita H. Baker,Defendants--Appellees.
No. 95-7203.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 30, 1995.Decided Dec. 15, 1995.

Frankie Emerson, Appellant Pro Se.
Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-95-499-5-CT-F)
Before WIDENER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm the order of the district court.  To the extent Appellant seeks declaratory or injunctive relief, this action is properly construed as a habeas corpus action which requires Appellant to exhaust state court remedies.  Preiser v. Rodriguez, 411 U.S. 475, 490-91 (1973).  With respect to Appellant's damages claim, Heck v. Humphrey, --- U.S. ---, 62 U.S.L.W. 4594 (U.S. Apr. 18, 1994) (No. 93-6188), controls and requires dismissal of that claim.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED